Citation Nr: 1522034	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) for the loss of use of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from March 1967 to March 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  


FINDINGS OF FACT

1.  Service connection has been established for peripheral neuropathy of the left and right lower extremities, associated with Type II diabetes mellitus with erectile dysfunction, each rated as 40 percent disabling since August 2009, and Type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling since July 2001.  Additional disabilities associated with diabetes mellitus include coronary artery disease, rated as 60 percent disabling since August 2008 and diabetic retinopathy, rated as noncompensable since July 2001.  

2.  The Veteran's service-connected peripheral neuropathy of the lower extremities has not so affected the function of his legs as to effectively result in the loss of use of both feet.

3.  The Veteran has diminished function in the lower extremities, but the weight of the evidence does not support the conclusion that it is as likely as not that he would be equally well served by amputation and the use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) for loss of use of the feet have not been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(2), 4.63 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Concerning the Veteran's claim for SMC, the Board concludes that the Veteran has been provided appropriate notice under the VCAA.  Specifically, the RO provided a VCAA notice letter to the Veteran in September 2009, prior to the initial adjudication of the claim in April 2010.  This letter fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claim for SMC, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  Thus, the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim, to include VA treatment records.  

Additionally, VA provided the Veteran with comprehensive VA examination in July 2010, which addressed, in pertinent part, his claim of entitlement to SMC based upon the loss of use of the feet.  The Veteran has not contended that the examination was inadequate.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed as a whole, the examination report and rendered medical opinion reflected that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Claim for Entitlement to SMC for Loss of Use of the Feet

Review of the record shows that service connection is in effect for multiple disabilities; to include:  (1) peripheral neuropathy of the left lower extremity, associated with Type II diabetes mellitus with erectile dysfunction, rated as 40 percent disabling since August 2009; (2) peripheral neuropathy of the right lower extremity, associated with Type II diabetes mellitus with erectile dysfunction, rated as 40 percent disabling since August 2009; and (3) Type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling since July 2001.  Additional disabilities associated with diabetes mellitus include coronary artery disease, rated as 60 percent disabling since August 2008 and diabetic retinopathy, rated as noncompensable since July 2001.  

The Veteran has been assigned a combined 100 percent rating since August 2009.  He is also in receipt of a total disability evaluation on the basis of individual unemployability due to service-connected disabilities since March 2008.  Finally, the Veteran was awarded SMC pursuant to 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ since July 2001.  

A. Applicable Law

If a Veteran, as the result of service-connected disability, loses the use of a lower extremity, including both feet, he is entitled to additional monthly compensation, which is referred to as special monthly compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Special monthly compensation based on the loss of use of a lower extremity (or foot) is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a prosthesis.  38 C.F.R. §§ 3.350(a)(2), (b)(1), 4.63.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) and 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a , DC 8521 (2014), complete paralysis of the external popliteal (common peroneal) nerve also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63(a), (b).

B.  Analysis

In this case, there is no question that the Veteran has significant problems with his lower extremities, as evidence by his assigned schedular disability ratings.  However, the question in this case is whether the service-connected lower extremity disabilities are of such significance to cause "loss of use" of his feet.  It is important to remember that the term "loss of use" is a term of art and conveys a specific meaning for VA purposes.  As explained in the regulations, loss of use would be found, for example, when there was complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.   38 C.F.R. § 4.63(b).  

In this case, pertinent evidence of record includes a VA neurology examination conducted in February 2009.  The Veteran's chief complaint was of tremors in his upper and lower extremities since 1998.  The Veteran described his gait as slow and unsteady, with a limp while walking, involving his right lower extremity.  He walked with a 4-point walker with 4 wheels.  The strength of the Veteran's right lower extremity was mildly decreased, and he scraped his right foot on the ground while walking.  Strength of the left lower extremity was good.  Examination of the extremities revealed full active range of motion, except for decreased dorsiflexion of both feet.  The Veteran could actively and passively dorsiflex his feet, and there was slight pain on palpation of the plantar aspect of the left foot.  The Veteran's gait was mildly slow with a prominent limp involving the right lower extremity, with decreased flexion at the right thigh upon walking.  He could briefly stand on his toes with assistance, but could not walk on them.  He was able to stand briefly on his left heel with assistance, but not the right.  He could not walk on his heels, even with assistance.  Pinprick and light touch examination were mildly decreased over the medial aspect of the right foot.  Diagnoses included mild chronic painful sensory neuropathy involving the feet for several years, due to diabetes mellitus, and mild idiopathic Parkinson's disease for several years, with generalized muscle rigidity and a prominent tremor.  

VA neurology follow-up in August 2009 by the same physician who conducted the February 2009 examination reiterated the February 2009 findings, followed by a discussion stating that the Veteran's blood glucose must be controlled to promote improvement in his diabetic peripheral neuropathy.  

The Veteran reported for VA physical medicine rehabilitation consultation in September 2009 with complaints of difficulty ambulating, even short distances.  He noted that his lower extremity neuropathy caused him to need to sit in his rollator walker, and have his wife push him.  He noted that he has had to lower himself to the ground because the neuropathic pain gets to be too much for weightbearing.  He reported that he was diagnosed with Parkinson's disease 4 years previously.  At home, he was currently using a 4-wheeled walker with a seat.  He stated he could walk around the house holding onto the walls, and that he could use the walker outside the home, for about 1/2 of a block.  He used a scooter most of the time when going outside his home.

Examination revealed bilateral lower extremity strength as 4- on the left and 5 on the right.  The Veteran's gait was shuffling, with a forward-fixed posture, slowed cadence and decreased step/stride length.  The Veteran was unable to ambulate 150 feet in 2 minutes, or 330 feet in 3 minutes.  Sensation was decreased in the bilateral lower extremities upon light touch.  The assessment was that the Veteran presented with significant need for power mobility, as he had complicated gait issues associated with Parkinson's disease, lower extremity neuropathy, and low back pain.  He demonstrated poor balance, and was a fall risk with distances greater than 25 feet.  He was currently using his 4-wheeled walker as a wheelchair, which was not its intended design.  A 3-wheeled scooter, standard manual wheelchair, and vehicle lift consultation were ordered.  

VA examination of the brain in spinal cord in February 2010 included examination of the peripheral nerves, which indicated numbness, pain, and paresthesias on the feet and distal half of the lower legs.  Muscle strength was 4/5 or 5/5 at all lower extremity muscles.  Sensory function revealed an absence of abnormalities of the lower extremities, while reflex examination of the knees was 1+ bilaterally and left ankle reflexes were 0 bilaterally.  Plantar flexion was normal, with no muscle atrophy, abnormal muscle tone, or bulk.  The Veteran's gait was described as antalgic, slightly side-based, left foot slightly turned out, with a slight slant of the right foot.  The Veteran held onto desks and walls in the room as he walked.  United Kingdom screening tests indicated severe neuropathy with regard to symptoms and moderate neuropathy with regard to neurologic signs.  The Veteran was diagnosed with severe diabetic peripheral neuropathy of the lower extremities, without loss of use of the feet.  The examiner commented that although the Veteran "has marked difficulty with ambulation he has not completely lost the use of his feet and lower extremities.  Functionally, he requires the use of a walker or scooter.  He is at risk of falls because of his impaired balance and unsteady gait.  He likely requires assistance with household tasks and cannot do tasks that would require him to stand or be on his feet.  He should not drive.  Veteran does not meet the VBA definition of loss of use of feet."  

Examining the pertinent evidence in its entirety, the Board finds that the weight of the evidence demonstrates that the requirements for SMC for loss of use of the feet have not been met.  As noted, VA regulations explain that SMC would be found to be warranted, for example, when there is complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 4.63(a), (b).  

In this case, while the medical evidence shows significant limitations, there have been no findings of complete paralysis of the external popliteal nerve (common peroneal).  Rather, upon examination in February 2010, muscle strength of the extensors of the great toe and foot was found to be 4/5 or 5/5, and sensory function revealed an absence of abnormalities of the lower extremities.  Additionally, while the Veteran scraped his right foot on the ground while walking during VA neurology examination conducted in February 2009, the Veteran could actively and passively dorsiflex his feet at that time.  Also, during February 2010 VA evaluation, sciatic nerve strength was 4/5 on the right and 5/5 on the left, with normal plantar flexion.  Deep tendon reflexes were somewhat diminished (1+) at the knees and absent/indicative of neuropathy (0) at the ankles, and light touch was absent in the lower extremities.  Importantly, the examiner did not find complete paralysis in either lower extremity.  She concluded that although the Veteran "has marked difficulty with ambulation he has not completely lost the use of his feet and lower extremities" and that he "does not meet the VBA definition of loss of use of feet."  Moreover, the evidence does not contain a medical opinion that the Veteran would be better served by an amputation and use of a prosthesis.  

The Board assigns great weight to the February 2010 VA examination and opinions, as the examination included extensive testing as well as a thorough medical history and record of complaints.   While the Veteran disagrees with the RO's conclusion that he is not entitled to SMC for the loss of use of the feet, he lacks the medical training and expertise to provide a complex medical opinion, such as determining whether amputation is warranted or diagnosing complete paralysis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

While the Veteran is significantly impaired as a result of his service-connected lower extremity disabilities, the Board finds that the preponderance of the evidence demonstrates that the level of impairment does not rise to the level of, and he is therefore not entitled to, SMC for loss of use of the feet.  


ORDER

Special monthly compensation for loss of use of the feet is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


